         Case 6:20-cv-00577-ADA Document 18 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §
 BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00571-ADA
 DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00572-ADA
           Plaintiff,                          §     CIVIL ACTION 6:20-cv-00573-ADA
                                               §     CIVIL ACTION 6:20-cv-00574-ADA
                                               §     CIVIL ACTION 6:20-cv-00575-ADA
                                               §     CIVIL ACTION 6:20-cv-00576-ADA
                                               §     CIVIL ACTION 6:20-cv-00577-ADA
 v.                                            §     CIVIL ACTION 6:20-cv-00578-ADA
                                               §     CIVIL ACTION 6:20-cv-00579-ADA
                                               §     CIVIL ACTION 6:20-cv-00580-ADA
                                               §     CIVIL ACTION 6:20-cv-00581-ADA
                                               §     CIVIL ACTION 6:20-cv-00582-ADA
                                               §     CIVIL ACTION 6:20-cv-00583-ADA
 GOOGLE LLC,                                   §     CIVIL ACTION 6:20-cv-00584-ADA
          Defendant.                           §     CIVIL ACTION 6:20-cv-00585-ADA

                        NOTICE OF APPEARANCE OF COUNSEL
TO THE HONORABLE COURT:

       Plaintiff hereby notifies the Court that Mark D. Siegmund of Walt Fair, PLLC, 1508 North

Valley Mills, Texas 76710 makes a formal entry of appearance in the above-styled and numbered

causes as counsel for Plaintiff, WSOU Investments, LLC. The undersigned counsel requests a copy

of all pleadings, discovery, correspondence and orders be sent to him.




Notice of Appearance of Counsel                                                        Page | 1
         Case 6:20-cv-00577-ADA Document 18 Filed 09/15/20 Page 2 of 2




DATED: September 15, 2020                   Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 15th day of September 2020.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund




Notice of Appearance of Counsel                                                          Page | 2
